Citation Nr: 1701936	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  07-33 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder.  

2.  Entitlement to a total rating due to individual unemployability caused by service-connected disability.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Marion, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and E. D.



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

In March 2012, the Board raised the Veteran's rating for PTSD to 70 percent, and remanded the issues of entitlement to a 100 percent rating for PTSD and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Following the requested development, the RO confirmed and continued the 70 percent rating and denied entitlement to a total disability evaluation based on individual unemployability.  Thereafter, the case was returned to the Board.

In January 2016, the Board again remanded the case for additional development.  Following that development, the RO confirmed and continued the prior denials.  Thereafter, the case was returned to the Board for further appellate action.  

In July 2010, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision. 

After reviewing the record, the Board finds that additional development is warranted prior to further action by the Board.  


REMAND

During the course of this appeal, the Veteran has been examined by the VA on three occasions - September 2006, October 2010, and August 2013.  The Axis I diagnoses were posttraumatic stress disorder; a mood disorder, not otherwise specified; and undifferentiated somatoform disorder.  The Axis II diagnosis has been a personality disorder, not otherwise specified.  Some examiners have found the Veteran's psychopathology is completely enmeshed and stated that any differentiation of symptoms for a particular diagnosis would be a matter of speculation.  

Since August 2013, the Veteran has been followed by the VA Psychiatric Service.  Significantly, in July and September 2014 a treating psychiatrist found the Veteran's PTSD to be stable and in no need of intervention.  At his February 2015 VA examination the appellant was found to only have a history of posttraumatic stress disorder.  Other disorders at that time included unspecified psychotic and depressive disorders, and cannabis abuse.  The appellant is not service connected for a psychiatric disorder other than posttraumatic stress disorder, and he is not service connection service connected for cannabis abuse.

Given the disparity between the examiners another VA examination is warranted to reconcile the Veteran's findings.  Accordingly, the case is remanded to the Agency of Original Jurisdiction for the following actions:

1.  Schedule the Veteran for a psychiatric examination by a board of two psychiatrists who have not previously seen or treated him.  The purpose of the examinations is to determine the nature and severity of his service-connected PTSD.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder, to include all VBMS and Virtual VA records, must be made available to the examiners for review in conjunction with the examination, and the examiners must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiners must identify all psychiatric disabilities found to be present and differentiate the symptoms of each diagnosis.  In so doing, the examiners must confer and reconcile all findings.  The examiners must consider the effects of posttraumatic stress disorder alone on the Veteran's ordinary activity, including, but not limited to, his job and activities of daily living.  The examiners must address the functional impairments due to posttraumatic stress disorder alone and how they impact his occupational activities.  The examiners must state how and why they reached any opinion offered.

If the requested opinions cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiners, i.e., additional facts are required, or the examiners do not have the needed knowledge or training.  If the examinations should be conducted by psychiatrists with greater expertise appropriate action must be undertaken.

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2016). 

A copy of the notice informing the Veteran of the date, time, and location of the examinations must be associated with the claims folder.  If the notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder. 

2.  After undertaking any other indicated development readjudicate the issues of entitlement to a rating in excess of 70 percent for posttraumatic stress disorder and a total disability evaluation based on individual unemployability due to service connected disorders.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




